STONE, J.
The due-bill copied in the record states it is dated and due June 24th, 1874. This is no part of the record. The complaint avers it is dated and due January 24th, 1874. We must be governed by this. The,complaint declares on a due-bill due January 24th, 1874, for $606.70, with credits, August 24th, 1874, $150, and February 26th, 1876, $50. Judgment was rendered by nil dicit, without the intervention of a jury, on 23d February, 1878, for five hundred and ninety-sis 65-100 dollars — $596.65. The true amount then due, by calculation, was five hundred and seventy 69-100 dollars — $570.69. This was a mere clerical error, and would have been amended nunc pro tunc, on a motion in the court below. We here reverse and render the judgment, awarding to the plaintiff the sum of five hundred and seventy 69-100 dollars damages, as of February 23d, 1878, the date of the judgment in the court below, which sum will draw interest from that date. — Code of 1876, § 3946; Wade v. Kelly, 2 Stew. & P.443; 1 Brick. Dig. 82, §§ 180 et seq. Let the appellant pay the costs of the appeal.